Citation Nr: 1627176	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  07-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a gunshot wound (GSW) of the right leg with a fracture of the distal fibula.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 29, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 through October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This matter was previously remanded by the Board in December 2010 and April 2013 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior Board remands noted that limited service treatment records in the claims file include an October 1966 Report of Medical History in which the Veteran reported that he was treated for his in-service right leg gunshot wound at Valley Forge General Hospital from March through September of 1966.  VA's Adjudication Procedure Manual (Manual) recognizes that inpatient treatment records (also known as clinical records) are generally not included among the Veteran's service treatment records.  Following both remands, some attempts were made to obtain those records; however, those attempts do not appear to have been complete.  

In April 2013 the Board noted that in response to a request for records, the National Personnel Records Center (NPRC) provided service treatment records which do not pertain to the Veteran's reported treatment at Valley Forge General Hospital.  In the most recent remand, the Board directed the RO or AMC to document efforts made to obtain treatment records from this Valley Forge General Hospital or the current custodian of those records and provide the Veteran with notice of attempts to locate this information.  

Subsequent to the April 2013 Board remand, the Veteran was sent a letter, dated in August 2014, requesting that he complete and return a VA Form 21-4142 providing authorization for the RO to obtain treatment records from Valley Forge General Hospital.  The Veteran did not return the form and no further action was taken to obtain treatment records from Valley Forge General Hospital.  It is unclear whether an authorization is required from the Veteran prior to attempting to obtain these records.  

It is noted that the request to the NPRC was sent with the Request Code of O99.  However, the Manual notes that inpatient clinical treatment records need to be requested via the C01 code for claims not processed in VBMS and C01-V for those in VBMS.  M21-1, III.iii.2.B.4.e.  As such, it is unclear whether the request was received by the proper custodian.  The claims must be remanded for additional attempts to obtain the clinical treatment records.

Review of the claims file reveals VA treatment records dated in September 2005, January 2006, and from September 2010 to November 2011.  In addition, a notation reveals that the Veteran was treated as an inpatient by VA for an unrelated disorder in September 2015.  As such, it appears that the Veteran may receive continuous care from VA and the VA treatment records associated with the claims file are incomplete.  On remand, attempts must be made to obtain all VA treatment records regarding the Veteran, including any dated prior to September 2005, from September 2005 to January 2006, from January 2006 to September 2010, and since November 2011.  38 C.F.R. § 3.159 (2015).

The Veteran was most recently afforded a VA medical examination regarding the severity of his residuals of GSW in February 2011.  As more than five years has passed since the prior examination and as this remand seeks to associate additional treatment records with the claims file, the Veteran must be afforded another VA examination based upon the complete medical record.  38 C.F.R. §§ 4.1, 4.2.

In the April 2013 Board remand it was ordered that the RO readjudicate the issues above in a Supplemental Statement of the Case (SSOC) after completion of the development requested.  In February 2015 the RO readjudicated the issue of higher evaluation for residuals of the GSW in an SSOC and issued a rating decision granting TDIU, effective April 1, 2014.  However, the grant of TDIU does not address the issue of entitlement to a TDIU prior to November 29, 2011, remanded by the Board in April 2013.  Thus, there has not been compliance with the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the issue of entitlement to a TDIU prior to November 29, 2001, is inextricably intertwined with the claim for a higher evaluation for residuals of GSW.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the issue is remanded pending resolution of the claim for a higher evaluation for residuals of a GSW and adjudication by the RO consistent with the Board's remand.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain from Valley Forge General Hospital or its current custodian of records the Veteran's clinical records for treatment received from March through October of 1966 at Valley Forge General Hospital.  

2.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated prior to September 2005, from September 2005 to January 2006, from January 2006 to September 2010, and since November 2011.

3.  After completion of the foregoing, scheduled the Veteran for a VA examination to determine the severity of his residuals of GSW.  The electronic claims file and copies of all pertinent records must be made available to the examiner.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the residuals of GSW.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  After completion of the above development and any other warranted development, the issues of the Veteran's entitlement to a disability rating in excess of 20 percent for residuals of a GSW of the right leg with a fracture of the distal fibula and a TDIU prior to November 29, 2011 should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

